pail index no o department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct t ep ra ald re dear this letter constitutes notice that the company’s requests for waivers of the minimum_funding_standard for the salaried and hourly plans for the plan years ending date and have been granted subject_to the following conditions the company provides the pension_benefit_guaranty_corporation pbgc’ with a copy of any ruling_request it makes under sec_412 of the internal_revenue_code code within five business days of the date of the ruling letter the company makes contributions to the salaried and hourly plans in the amounts necessary to satisfy the minimum_funding_standard for each plan for the plan years ending date and date including interest to the actual date of the contributions starting with the quarterly contributions due on date the company makes the required quarterly contributions to the salaried and hourly plans in a timely fashion while each of the plans is subject_to waivers of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution the company makes contributions to the salaried and hourly plans in amounts sufficient to a meet the minimum_funding requirements for each of the plans for the plan years ending date through by date through respectively without applying for a waiver of the minimum_funding_standard and b maintain credit balances equal to the outstanding balance of the amortization bases with respect to the waived amounts that are established and maintained under either sec_412 of the code as in effect prior to the pension_protection_act of ppa or sec_430 of the code as in effect after ppa as applicable if the service determines that pre-2008 funding waiver amortizations are not carried over as a separate amortization base for post-2007 plan years the company will make excess annual contributions to the salaried and hourly plans as if the waiver amortizations were carried over as a separate base such that the waivers will be paid off in five years the pre-funding balance shall be increased by these additional contributions and maintained until the end of the 5-year period at which time there must be an election to reduce the prefunding balance by the accumulated amount of the excess_contributions the company will a make its best efforts to cease benefit accruals for participants in the hourly plan effective with the termination of the collective bargaining agreement on date and b if the company and the union can reach an agreement to cease benefit accruals under the hourly plan provide a copy of the plan amendment ceasing benefit accruals under the hourly plan to the service and to the pbgc using the fax numbers or addresses below and the company provides proof of payment of all contributions described above in a timely manner to the service and to the pbgc using the fax numbers or addresses below information must be provided to both of the service and to of the pbgc or other individuals designated by the respective agencies using the addresses or fax numbers below internal_revenue_service ep classification commerce st dal dallas tx fax pension_benefit_guaranty_corporation disc k street n w washington dc fax your authorized representative agreed to these conditions in a letter dated date if any one of these conditions is not met the funding waivers for the salaried and hourly plans for the plan years ending date and are retroactively null and void these conditional waivers have been granted in accordance with sec_41 d of the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa for each plan for the plan_year ending date the amount of the conditional waiver is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account of the salaried and hourly plans to zero for each plan for the plan_year ending date the amount of the conditional waiver is the amount of the minimum_required_contribution for the plan_year not taking into account the amount described in sec_412 of the code as in effect after ppa the company manufactures edible collagen casings for a variety of foodservice applications it is owned by the holding_company which is in tum owned by the parent company the salaried plan is a non-contributory defined_benefit_plan the salaried plan covers all employees of the company hired before date excluding leased employees and employees covered by a collective-bargaining contract the plan was amended effective date to close participation to employees hired on or after date and to cease benefit accruals the hourly plan is a non-contributory defined_benefit_plan covering employees represented by the union pursuant to a collective-bargaining agreement with the union the current collective bargaining agreement with the union runs through date the company began to experience a financial hardship in early when its largest u s customer reduced its purchases after switching to a new technology that does not use the product manufactured by the company to respond to the reduced demand for its products the company froze all new hiring shut down one-quarter of its production lines and laid off both salaried and hourly employees this resulted in a significant reduction in fixed and variable expenses but the company was still forced to borrow dollar_figure additional dollar_figure from foreign banks reaching the credit limit with its lenders and an for the parent company to keep its operations running the company feels that it'is in a position to effect a recovery in the near future by concentrating on new products and increasing its customer base trials of a new product have begun with its largest customer and the company is certain that it will meet the customer's qualification requirements in the near future foreign sales have increased as a result of the company's efforts to expand its presence in those markets and domestic sales continue to grow for certain of the company's products the company expects to be operating at full capacity in the near future because the parent company is confident that the company's financial difficulties are temporary the parent company provided a capital infusion of dollar_figure million to the company on date the company has also resumed funding both the salaried and hourly plans the company made contributions of dollar_figure plans to satisfy the first and second required quarterly payment for the plan years ending date the company has represented that it will also make the required contributions due on date and date furthermore the company has agreed to make a contribution equal to the amount necessary to fully amortize the funding waivers that it has requested approximately dollar_figure funding waiver requests are granted on date and date to the if the it is clear from our analysis of the information submitted with the request that the company has suffered a substantial business hardship it also appears that the business hardship is temporary therefore the company’s requests for waivers of the minimum_funding_standard for the salaried and hourly plans for the plan years ending date and have been granted subject_to the conditions described above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event either the salaried or hourly plans is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived funding deficiencies remain unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by either the salaried or hourly plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by either the salaried or hourly plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the to the and to your authorized representative pursuant to a power of attommey on file in this office we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b if you require further assistance in this matter please contact sincerely yours dof andrew e zuckerman director employee_plans rulings agreements
